810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ELY & ELY COMPANY, Plaintiff-Appellant,v.QUEEN CITY METRO;  Judy Van Ginkel;  Rita Potts;  LarryHaggins, Defendants- Appellees.
No. 85-3972.
United States Court of Appeals, Sixth Circuit.
Nov. 14, 1986.

Before KENNEDY and NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights complaint filed under 42 U.S.C. § 1983.   The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the certified record and the parties briefs, the panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
Liberally construing plaintiff's pleadings, it appears that he alleges fraud, libel conspiracy and breach of contract.


3
Upon consideration, this Court finds that the district court's order must be affirmed.   Plaintiff fails to plead or demonstrate facts sufficient to sustain a cause of action for a violation of his civil rights under 42 U.S.C. § 1983, § 1985 or any other statute to invoke federal jurisdiction.   See Griffin v. Breckinridge, 403 U.S. 88 (1971);  Francis-Sobel v. University of Maine, 597 F.2d 15 (1st Cir.), cert. denied, 444 U.S. 949 (1979).   The matter is frivolous.  28 U.S.C. § 1915(d).   See McFadden v. Lucus, 713 F.2d 143 (5th Cir.), cert. denied, 104 S.Ct. 499 (1983).


4
It is therefore ORDERED that the district court's order be and hereby is affirmed.   Rule 9(d)(3), Rules of the Sixth Circuit.